Citation Nr: 1514471	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-18 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to a compensable initial rating for corneal scars of the eyes.

3.  Whether there is clear and unmistakable error (CUE) in the January 25, 1974, rating decision that denied service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011, February 2012, and July 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.  In January 2015, the Veteran testified before the Board at a hearing held via videoconference.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a right shoulder disability.

2.  Throughout the pendency of the appeal, the Veteran's corrected visual acuity has been 20/40 or greater, and his bilateral corneal scars have not resulted in any visual field defects, muscle dysfunction, or incapacitating episodes. 

3.  The January 1974 rating decision that denied service connection for a left shoulder disability was reasonably supported by evidence then of record, and the record does not demonstrate that the RO incorrectly applied the statutory or regulatory provisions extant at that time, or that the correct facts, as known at that time, were not considered.





CONCLUSIONS OF LAW

1.  A right shoulder disability was not caused or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2014).

2.  The criteria for a compensable rating for bilateral corneal scars have not been met. 38 U.S.C.A. §§1155, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 4.84, 4.119, Diagnostic Code (DC) 6009 (2014).

3.  The January 1974 rating decision that denied entitlement to service connection for a right shoulder disability was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a April 2011, May 2011, September 2011, and October 2012 letters. The claims were then adjudicated in August 2011, February 2012, and July 2013, respectively following such notice.

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001)(en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  However, the Veteran was provided notice with regard to his claim for CUE in October 2012.

Relevant to the duty to assist, the Veteran's service treatment records and VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, with regard to his increased rating claim, the Veteran was afforded VA examinations in December 2011 and May 2014.  

The Veteran was also provided with a hearing related to his present claim.  In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the claims in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service Connection 

The Veteran contends that due to his service-connected left shoulder disability, he has placed greater strain on his right shoulder, causing a right shoulder disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service treatment records do not demonstrate any injury or condition of the right shoulder.

The post-service VA treatment records do not reflect any diagnosis of a right shoulder disability.  Although the Veteran states that he suffers from right shoulder pain, pain alone without a diagnosed underlying disorder is not considered to be a disability for compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Veteran testified during the hearing held in January 2015 that because of his left shoulder disorder, he overworks his right shoulder.  This reportedly causes a burning sensation that sometime wakes him at night.

The Board notes that in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. at 225.  The Board acknowledges the Veteran's contentions attributing his current right shoulder pain to his left shoulder disability.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the cause of the Veteran's symptoms falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir, 2007) (lay persons not competent to diagnose cancer)."  In this case, the Veteran is competent to state that he suffers from right shoulder pain, but he is not competent to diagnose a right shoulder disability.  The VA treatment records and VA examinations in this case do not demonstrate that he suffers from a right shoulder disability.  Rather, his complaints have all focused on his left shoulder, and VA examinations that have examined both his left and right shoulders have been negative for a diagnosis of a right shoulder disability.

As the preponderance of the evidence is against the claim of service connection for a right shoulder disability, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection is denied.

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been assigned a noncompensable rating for his service-connected bilateral corneal scars under Diagnostic Code 6099-6009.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  DC 6099 refers to an unlisted disability of the eye.  DC 6009 refers to unhealed injury of the eye.  The Board finds that DC 6009 best represents the Veteran's disability and that there are no other more applicable codes under the rating criteria.

Eye disabilities rated under Diagnostic Codes 6000 to 6009 are evaluated on the basis of either visual impairment or on incapacitating episodes pursuant to a General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79, Diagnostic Code 6009.

Under the General Rating Formula based on incapacitating episodes, a 10 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months. 

A note to the General Rating Formula defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

Regarding visual impairment, a noncompensable rating is warranted for impairment of central visual acuity when the corrected visual acuity is 20/40 or better in both eyes and a 10 percent compensable rating is warranted when the corrected visual acuity is 20/50 in one eye and 20/40 or worse in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066.

Turning to the evidence of record, on December 2011 VA examination, the Veteran was diagnosed with corneal opacity (scars), and cataracts determined to be unrelated to his corneal scars.  He reported blurriness in both eyes and sometimes an ache in the left eye.  Corrected visual acuity was 20/40 or better with distance and near vision, bilaterally.  There was no indication of visual field defect, muscle defect, or incapacitating episodes due to the corneal scars.  The examiner concluded that the Veteran's corneal scars did not cause any decrease in visual acuity.

A September 2012 private record shows corrected visual acuity of better than 20/40, bilaterally.

On May 2014 VA examination, the same results as in December 2011 were found.

During the hearing held in January 2015, the Veteran testified that he has difficulty seeing when he drives at night.  He asserted that glare makes it hard to see lines on the road.  He also stated that he had to get new glasses every year because his eyes kept getting worse.  

After a review of the evidence of record, the Board finds that a compensable rating for the Veteran's bilateral corneal scars is not warranted.  A higher rating is not warranted based on visual impairment, as both the VA examiners determined that the Veteran had corrected visual acuity of 20/40 or better.  There additionally is no indication of incapacitating episodes, visual field defect, or muscle defect, as related to the service-connected corneal scars.

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not stated, and the evidence does not suggest, that the Veteran is unemployable due to his service-connected corneal scars.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected corneal scars with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's disability as it is contemplated by the applicable rating criteria, namely the Veteran's visual acuity, visual field impairment, muscle dysfunction, or incapacitating episodes.  There is a higher rating available under the diagnostic code, but the Veteran's disability is not productive of the manifestations that would warrant the higher rating.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claim at any time during the pendency of the appeal, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

CUE

The Veteran argues that the January 1974 rating decision that denied service connection for a left shoulder disability was clearly and unmistakably erroneous.  He argues that the VA misdiagnosed his shoulder disability at that time and therefore, if the correct diagnosis had been made, service connection would have been granted.

Under the provisions of 38 C.F.R. § 3.105(a) (2014), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  However, if the evidence establishes CUE, the prior decision will be reversed and amended. 

A determination that a prior determination involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993). 

At the time of the January 1974 RO decision, the record included the Veteran's claim for benefits, his service treatment records, and a November 1973 VA examination.  The service treatment records demonstrated that in January 1973, the Veteran was having recurrent problems with his left shoulder.  He felt that the shoulder was going in and out of the joint.  There was no history of shoulder injury.  Physical examination showed full range of motion.  The shoulder did not dislocate.  X-rays of the shoulder were within normal limits.  The Veteran was noted to generally have hyper laxity of the joints throughout.  The assessment was hyper laxity of the joints, no shoulder dislocation.  A November 1973 VA examination reflected the Veteran's reported that a refueling hose had fallen on his left shoulder in service and that his shoulder had snapped out of position.  Physical examination showed no muscle atrophy, normal strength, and full range of motion of the shoulder.  However, when rotating the shoulder, a snapping in and out could be felt and elicited.  X-rays were normal.  The diagnosis was left shoulder disability.

In January 1974, the RO, in denying his claim for service connection, weighed the evidence and determined that the left shoulder disability, diagnosed in service as hyper laxity of the joints, was a developmental defect not subject to service connection.  There was no other diagnosed left shoulder disability.  Therefore, the claim was denied.

In September 2012, during the current appeal period, a VA examiner reviewed the claims file and determined that because the Veteran did have episodes in service where his shoulder would "pop" or dislocate, and because his x-rays show degenerative changes, such was a result of service.  The current diagnosis was shoulder degenerative changes.

In September 2013, the Veteran submitted a medical statement in support of his claim.  His physician stated that his left shoulder disability had been diagnosed as rotator cuff tendonitis and such had been present since military service.  Therefore, the physician disputed the diagnosis of hyper laxity of the joints.

With regard to whether the statutory or regulatory provisions extant at the time were correctly applied, the Board notes that pursuant to the provisions of 38 C.F.R. § 3.303(c) in effect at that time and still in effect today, congenital or developmental defects or conditions are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9. 

Also, pursuant to the provisions of 38 C.F.R. § 3.306(a) in effect at that time and still in effect today, a pre-existing disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 C.F.R. § 3.306(a). 

After the January 1974 RO rating decision, VA Office of General Counsel issued an opinion finding that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  See VAOPGCPREC 1-85 (Mar. 5, 1985), subsequently re-issued as VAOPGCPREC 82-90 (July 18, 1990). 

In September 1988, VA General Counsel issued another precedent opinion to update the previous opinion provided in VAOPGCPREC 1-85, holding that a hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for hereditary diseases which either first manifest themselves during service or which pre-exist service and progress at an abnormally high rating during service.  VAOPGCPREC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90). 

In March 1990, VA General Counsel issued an opinion holding that service connection may be established pursuant to 38 CFR 3.309(a) if a hereditary or familial disease first became manifest to a compensable degree within the presumptive period following discharge from service provided the rebuttable presumption provisions of 38 CFR 3.307 are satisfied.  See VAOGCPREC 1-90, March 16, 1990). 

These interpretations were not, however, in effect at the time of the January 1974 RO decision and thus cannot be considered in assigning CUE.  Thus, it appears that, prior to the General Counsel opinions of the 1980s and 1990s, the RO's January 1974 decision regarding congenital and developmental diseases and such aggravation cannot be CUE.  Concerning this, the Board notes that the RO in 1974 was bound to apply the regulations in effect at that time.  Thus, it cannot be said that the RO incorrectly applied the statutory or regulatory provisions extant at the time. 

The Board finds that the RO correctly applied the governing legal authority in effect at the time of the January 1974 RO decision.  Considering the evidence available at the time of such decision, and the law then in effect, there is nothing to compel a conclusion, to which reasonable minds could not differ, that service connection for hyper laxity of the joints was warranted at that time.  

While the Veteran contends that he suffered from arthritis and tendonitis in 1974, there was no evidence at that time to suggest that he suffered from those disabilities.  Physical and x-ray examination had not shown the presence of those disabilities and there was no evidence that such diagnoses has been made prior to the issuance of the rating decision.  The Veteran did not dispute the rating decision.  Thus, there is no undebatable error of fact or law that would have manifestly changed the outcome.  

The Board cannot, by law, review an older unappealed decision based on evidence that did not exist at the time of the older decision.  Although the Board acknowledges that the Veteran's claim for service connection for a left shoulder disability was granted in 2012, that claim was granted on the basis of new evidence which was not in the record at the time of the 1974 rating decision, and on the basis of post-1974 interpretations of the applicable law.  Therefore, the Board finds no CUE in the January 1974 RO rating decision.  38 C.F.R. § 3.105(a).  






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a right shoulder disability is denied.

A compensable rating for bilateral corneal scars is denied.

The claim for CUE in the January 1974 rating decision is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


